PER CURIAM.
 This is an appeal in a war risk insurance ease. Insured is admittedly suffering now from paralysis agitans. He was brought baek from Europe with a company of wounded men; and the evidence justifies the inference that he was suffering from paralysis agitans at the time of his discharge from the army. He testifies that from the time of his discharge he has been physically unable to work. His testimony with regard to this is corroborated by several witnesses, and no work record is shown to nullify this testimony. There is testimony of experts to the effect that paralysis agitans is a permanent and progressive disease and that one afflicted with it cannot do any work without serious detriment to his health. There is evidence in contradiction of the experts and also evidence of contradictory statements as to his condition made by insured in applications for insurance and otherwise; but the contradictory statements of insured and the contradiction in the testimony of the experts merely raise *105questions for the jury to determine. When the evidence is viewed in the light most favorable to plaintiff, as it must be viewed in passing upon' the direction of a verdict against him, we think that it was sufficient to carry the ease to the jury on the issue of total and permanent disability. Carter v. U. S. (C. C. A. 4th) 49 F.(2d) 221; Garrison v. U. S. (C. C. A.) 62 F.(2d) 41; Hicks v. U. S. (C. C. A.) 65 F.(2d) 517; U. S. v. Sauls (C. C. A. 4th) 65 F.(2d) 886; U. S. v. Messinger (C. C. A. 4th) 68 F.(2d) 234. The judgment appealed from will he reversed, and the ease will be remanded for a new trial.
Reversed.